Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ming He, Ph. D., on September 9, 2021.
The application has been amended as follows: 

1. (Original) A Crystal Form D of a compound of formula I, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.9±0.2°, 6.0±0.2°, 12.5±0.2°, 18.3±0.2°, 18.9±0.2°, 21.0±0.2°, 23.8±0.2° 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

                             I                            .


2. (Original) The Crystal Form D according to claim 1, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.9±0.2°, 6.0±0.2°, 7.3±0.2°, 12.5±0.2°, 18.3±0.2°, 18.9±0.2°, 19.7±0.2°, 21.0±0.2°, 22.2±0.2°, 23.8±0.2°.


the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.9±0.2°, 6.0±0.2°, 12.5±0.2°, 14.7±0.2°, 15.6±0.2°, 17.1±0.2°, 18.3±0.2°, 18.9±0.2°, 21.0±0.2°, 23.8±0.2°, 24.9±0.2°.

4. (Previously Presented) The Crystal Form D according to claim 1, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.9±0.2°, 6.0±0.2°, 7.3±0.2°, 12.5±0.2°, 14.7±0.2°, 15.6±0.2°, 17.1±0.2°, 18.3±0.2°, 18.9±0.2°, 19.7±0.2°, 21.0±0.2°, 22.2±0.2°, 23.8±0.2°, 24.9±0.2°.

5. (Previously Presented) The Crystal Form D according to claim 1, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.1±0.2°, 4.9±0.2°, 6.0±0.2°, 6.2±0.2°, 8.7±0.2°, 9.8±0.2°, 10.1±0.2°, 12.5±0.2°, 13.4±0.2°, 14.0±0.2°, 14.7±0.2°, 15.6±0.2°, 17.1±0.2°, 17.9±0.2°, 18.3±0.2°, 18.5±0.2°, 18.9±0.2°, 19.9±0.2°, 21.0±0.2°, 21.3±0.2°, 21.8±0.2°, 22.7±0.2°, 23.4±0.2°, 23.8±0.2°, 24.9±0.2°.

6. (Previously Presented) The Crystal Form D according to claim 1, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) of about 4.1±0.2°, 4.9±0.2°, 6.0±0.2°, 6.2±0.2°, 7.3±0.2°, 8.7±0.2°, 9.8±0.2°, 10.1±0.2°, 12.5±0.2°, 13.4±0.2°, 14.0±0.2°, 14.7±0.2°, 15.6±0.2°, 17.1±0.2°, 17.9±0.2°, 18.3±0.2°, 18.5±0.2°, 18.9±0.2°, 19.7±0.2°, 19.9±0.2°, 21.0±0.2°, 21.3±0.2°, 21.8±0.2°, 22.2±0.2°, 22.7±0.2°, 23.4±0.2°, 23.8±0.2°, 24.9±0.2°.

7. (Currently amended) The Crystal Form D according to claim 1, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern comprising peaks at diffraction angles (2θ) which are substantially identical to those shown in Figure 1



8. (Previously Presented) A process for preparing the Crystal Form D according to claim 1, comprising
1) dissolving the compound of formula I as solid in a good solvent for crystallization,
2) adding the solution obtained in step 1) to a poor solvent for crystallization for crystallization,

wherein 
the good solvent for crystallization is selected from an ether solvent, an ester solvent and a mixture thereof, and
the poor solvent for crystallization is selected from an alkane solvent, an arene solvent and a mixture thereof.

9. (Currently amended) The process according to claim 8, characterized in that,
the volume ratio of the good solvent for crystallization to the poor solvent for crystallization is about 1:20-20:1

10. (Currently amended) The process according to claim 8, characterized in that,
the good solvent for crystallization is an ether solvent or an ester solvent
the poor solvent for crystallization is an alkane solvent.

11. (Currently amended) The process according to claim 8, characterized in that,
the ester solvent is selected from ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate, amyl acetate and a combination thereof
the ether solvent is selected from diethyl ether, isopropyl ether, tetrahydrofuran, 1,4-dioxane and a combination thereof
the alkane solvent is selected from n-pentane, n-hexane, cyclohexane, n-heptane, octane and a combination thereof
the arene solvent is selected from benzene, toluene, xylene and a combination thereof.

12. (Previously Presented) A pharmaceutical composition, comprising the Crystal Form D according to claim 1 and one or more pharmaceutically acceptable carriers.

13. (Currently amended) A method for  a subject in need thereof the Crystal Form D according to claim 1 in an effective amount.

14. (Currently amended) A method for  a subject in need thereof the pharmaceutical composition according to claim 12 in an effective amount.

15. (Previously Presented) A pharmaceutical composition, comprising the Crystal Form D according to claim 6 and one or more pharmaceutically acceptable carriers.

16. (Previously Presented) A pharmaceutical composition, comprising the Crystal Form D according to claim 7 and one or more pharmaceutically acceptable carriers.

17. (Currently amended) A method for  a subject in need thereof the Crystal Form D according to claim 6 in an effective amount.

18. (Currently amended) A method for  a subject in need thereof the Crystal Form D according to claim 7 in an effective amount.

19. (Currently amended) A method for  a subject in need thereof the pharmaceutical composition according to claim 15 in an effective amount.

20. (Currently amended) A method for  a subject in need thereof the pharmaceutical composition according to claim 16 in an effective amount.

21. (New) The Crystal Form D according to claim 7, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern with peaks which are substantially identical to those shown in Figure 1.

22. (New) The Crystal Form D according to claim 7, characterized in that,
the Crystal Form has an X-ray powder diffraction pattern as shown in Figure 1.

23. (New) The process according to claim 9, characterized in that,


24. (New) The process according to claim 9, characterized in that,
the volume ratio of the good solvent for crystallization to the poor solvent for crystallization is about 1:3-1:8.

25. (New) The process according to claim 9, characterized in that,
the volume ratio of the good solvent for crystallization to the poor solvent for crystallization is about 1:4-1:7.

26. (New) The process according to claim 10, characterized in that, the good solvent for crystallization is an ether solvent.

27. (New) The process according to claim 11, characterized in that,
the ester solvent is selected from ethyl acetate, isopropyl acetate and a combination thereof;
the ether solvent is selected from tetrahydrofuran, 1,4-dioxane and a combination thereof; and
the alkane solvent is selected from n-pentane, n-hexane, n-heptane and a combination thereof.

28. (New) The process according to claim 27, characterized in that,
the alkane solvent is selected from n-pentane, n-hexane and a combination thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Fukui et al., WO2015/093586 A1.  Fukui disclose crystalline forms of the claimed 4-phenylthiazole derivative of the present invention.  (Fukui et al., Specification, p. 14-17.)  The crystalline forms of the prior art are substantially different from those of the present invention.  .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625